           Case 1:21-cv-01573-WMR Document 9 Filed 06/29/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

                                           )
    Tanyetta Latrice Arnold,               )
                                           ) Civil Action File No.:
          Plaintiff,                       ) 1:21-cv-01573-WMR-JSA
                                           )
    v.                                     )
                                           )
    Equifax Information Services LLC       )
    and Emory Alliance Credit Union,       )
                                           )
          Defendants.                      )

NOTICE OF SETTLEMENT AS TO EMORY ALLIANCE CREDIT UNION

         Plaintiff, Tanyetta Latrice Arnold, hereby notifies the Court that a settlement

of the above-referenced action has been reached with Emory Alliance Credit Union

(“EACU”). Plaintiff and Defendant, EACU anticipate needing approximately 60

days to document and conclude the settlement. Plaintiff will thereafter file or

otherwise move for a dismissal as to Defendant, EACU. Accordingly, Plaintiff

respectfully submits that this obviates the need for Defendant, EACU to make any

Court required filings prior to dismissal.1

         Respectfully submitted this 29th day of June, 2021.



1
  If, however, the settlement is not concluded within the next 60 days, Plaintiff will
timely notify the Court.
                                              1
Case 1:21-cv-01573-WMR Document 9 Filed 06/29/21 Page 2 of 3




                                 BERRY & ASSOCIATES

                                 /s/ Matthew T. Berry
                                 Matthew T. Berry
                                 Georgia Bar No.: 055663
                                 mberry@mattberry.com
                                 Telephone: (404) 235-3334

                                 2751 Buford Highway, Suite 600
                                 Atlanta, GA 30324
                                 Plaintiff’s Attorney




                             2
        Case 1:21-cv-01573-WMR Document 9 Filed 06/29/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 29, 2021, I caused the electronic filing of the
foregoing document to be filed with the Clerk of the Court using the CM/ECF
system, which will automatically send e-mail notifications of such filing to all
attorneys of record that have appeared in this case. I also served a copy of the
foregoing document on EACU, via First-Class Mail, with adequate postage affixed
thereto and addressed as follows:
                          Emory Alliance Credit Union
                                  Hal Leitman
                         2987 Clairmont Road, Suite 350
                             Atlanta, Georgia 30329

                                            BERRY & ASSOCIATES

                                            /s/ Matthew Berry
                                            Matthew Berry
                                            Georgia Bar No.: 055663

                                            2751 Buford Highway, Suite 600
                                            Atlanta, GA 30324
                                            Counsel for Plaintiff




                                        3
